Citation Nr: 1434953	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cancer of the left kidney, status post left nephrectomy, claimed as due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1978 to October 1999.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

Cancer of the left kidney, status post-operative nephrectomy, is not the result of any incident of active duty service, to include exposure to ionizing radiation.  


CONCLUSION OF LAW

Cancer of the left kidney, status post-operative nephrectomy, was not incurred in or aggravated by service, including as due to exposure to ionizing radiation.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated March 2008 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  

The Veteran has not been afforded with a VA examination in connection with this claim because such an examination is unnecessary.  The Veteran has contended only that his left kidney disability is related to radiation exposure; he has not contended that this condition is related to any other incident of service.  Moreover, the record does not otherwise suggest a link between kidney cancer and any in-service event, disease, or injury.  Accordingly, the Board finds that a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, the Board notes that the claims file was reviewed by a physician with expertise in environmental agents from the Post 9-11 Era Environmental Health Program, and this physician provided an etiological opinion.  The duty to assist has been met.  

Service Connection

The Veteran asserts that his left kidney cancer, status post nephrectomy, is due to radiation exposure that he experienced in service.  

Service connection for disorders claimed as due to exposure to ionizing radiation may be established in three different ways: (a) for radiation-exposed veterans, on a presumptive basis; (b) for radiogenic disease, on a direct basis after specified development procedures are conducted, or; (c) on a direct basis by showing that the disease was incurred during or aggravated by service.  The Board will address each of these means of establishing service connection.  

With respect to the first of the above-described methods of establishing service connection, "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  See 38 U.S.C.A. § 1112(c)(3)(A) (West 2002); 38 C.F.R. § 3.309(d)(3)(i) (2013).  "Radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B) (West 2002); 38 C.F.R. § 3.309(d)(3)(ii) (2012).  In the instant case, the evidence of record does not establish, and the Veteran does not claim, that he participated in any of these activities.  The Veteran is not a "radiation-exposed veteran," and presumptive service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) is, therefore, not warranted.  

With respect to the second of the above-described methods of establishing service connection, even if a claimant does not qualify as a "radiation-exposed veteran," service connection can still be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if the condition at issue is a radiogenic disease.  To consider a claim under 38 C.F.R. § 3.311, the evidence must show that: (1) the veteran was exposed to ionizing radiation in service; (2) the veteran subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation.  See 38 C.F.R. § 3.311(b) (2012).  "Radiogenic disease" means a disease that may be induced by ionizing radiation and includes, in pertinent part, kidney cancer; such condition must have become manifest five years or more after exposure.  See 38 C.F.R. § 3.311(b) (2012).  These provisions apply in this case because the evidence indicates that the Veteran had kidney cancer, a radiogenic disease, that first manifested in 2004, more than five years after the Veteran's reported inservice exposure to ionizing radiation.  

Section 3.311(a) calls for the development of a radiation dose assessment when it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and when it is contended that the disease is a result of ionizing radiation in service.  Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  See 38 C.F.R. § 3.311(a)(2) (2013).  In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  Id.  

With respect to the third of the above-described methods of establishing service connection, direct service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection will also be presumed for chronic disabilities, such as cancer, if manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran's service treatment records include no indication of kidney cancer, nor is it contended by the Veteran that his kidney cancer began during active service.  Treatment records from Merced Medical Center show the Veteran was diagnosed with renal cell cancer in September 2004 and underwent a left radical nephrectomy.  In February 2008, VA received the Veteran's application for service connection for cancer of the left kidney, status post left nephrectomy.  Therefore, a basis for a grant of service connection based on inservice incurrence or aggravation is not presented.  Furthermore, as kidney cancer is not shown with in the first post service year, service connection for kidney cancer on a chronic presumptive disease basis is also not warranted.

The Veteran's DD Form 214 shows his military occupations were Underwater Fire Control System Technician, Organizational Maintenance Tech, Hazardous Material Control Management Tech, and Navy Recruiter Canvasser.  DD Forms 1141 and NAVMED 6470/10 show occupational exposure to ionizing radiation from May 20, 1982 to March 11, 1997, for a total lifetime accumulated dose of 0.117 rem.  The Veteran was 20 years old at the time of his initial exposure to ionizing radiation.  

Per regulations, the Veteran's case was referred to the Director of Compensation Service for review by the Under Secretary for Health.  An April 2013 letter to the Under Secretary for Health provided the Veteran's dates of service, military occupations, the contentions, dates of exposure, negative family history of leukemia or cancer, and noted that the Veteran smoked since the age of 16.  The Under Secretary was asked to prepare a dose estimate to the extent feasible, and to provide an opinion whether it was likely, unlikely, or as likely as not that the Veteran's renal cell carcinoma was the result of exposure to ionizing radiation in service.  

Following a review of the Veteran's records and other pertinent documents, the Director of Post 9-11 Era Environmental Health Program, who is a medical doctor, opined that it was unlikely that the Veteran's renal cell carcinoma could be attributed to radiation exposure during military service.  It was noted that the Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The statement goes on to say that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in his lifetime, it was opined that it is unlikely that his renal cell carcinoma could be attributed to radiation exposure during military service.  

Accordingly, the Board observes there is no medical evidence demonstrating that the Veteran's exposure to ionizing radiation resulted in his renal cell carcinoma.  The only evidence that relates the Veteran's left kidney disability to his claimed exposure to ionizing radiation in service consists of the Veteran's own statements.  In his June 2013 substantive appeal, the Veteran stated that the estimated accumulated dose of 0.117 rem was based on an average that he believed was subjective and didn't account for differences in genetics.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as kidney pain).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also notes that the evidence of record shows that at the time the left renal neoplasm was found incidentally, the Veteran was asymptomatic from a urologic standpoint.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of kidney cancer, the issue of causation of cancer and exposure to radiation are determinations outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record from the Veteran suggesting that his left kidney condition is related to his military service, the Board ultimately affords the objective medical evidence of record, which fails to find a connection between the Veteran's left kidney condition and his military service, with greater probative weight than the Veteran's lay opinion.  

As explained above, the evidence of record does not establish that the Veteran's exposure to ionizing radiation resulted in his renal cell carcinoma, and the Director of the Post 9-11 Era Environmental Health Program opined that it is unlikely that the Veteran's renal cell carcinoma can be attributed to radiation exposure during military service.  Therefore, service connection cannot be granted.  

Accordingly, the Board finds that the claim of entitlement to service connection for left kidney cancer, status post-operative nephrectomy, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

ORDER

Service connection for cancer of the left kidney, status post-operative nephrectomy, claimed as due to exposure to ionizing radiation, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


